Citation Nr: 1341607	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  04-04 971	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, other than post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for bilateral shoulder disabilities.

6.  Entitlement to service connection for PTSD.

7.  Entitlement to service connection for vertigo.

8.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.

9.  Entitlement to a compensable disability rating for sinusitis.

10.  Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to March 1975, and again from January 1991 to August 1991.  He had additional periods of duty in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decision dated in August 2002, March 2003, January 2007, April 2008, and July 2010.  The Veteran presented sworn testimony during a videoconference hearing held before the undersigned Veterans Law Judge in January 2013.  The transcript is of record.

The issues of entitlement to service connection for residuals of a traumatic brain injury, hair loss, loss of strength, difficulty sleeping, loss of memory, and tinnitus have been raised by the Veteran's attorney, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran's attorney also asserts that the Veteran has pending unadjudicated claims for anxiety, irritability, and depression.  However, the Board views these claims as part and parcel of the appeal for entitlement to service connection for a psychiatric disability other than PTSD, which is already being addressed.  

In this regard, it is important for the Veteran and his representative to understand that raising new service connection claims at different stages of the appeal process slows down the full adjudication of the Veteran case as a whole.  As the Court has stated:

Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).   

Simply stated, it is much better for the Veteran to file a complete clear list of service connection claims, at once, then to file claims at one point, and then at another point, if possible. 

The issues of service connection for a psychiatric disorder, other than PTSD; service connection for a skin disorder; service connection for bilateral hearing loss; service connection for a back disability; service connection for bilateral shoulder disabilities; service connection for PTSD; service connection for vertigo; entitlement to a compensable disability rating for sinusitis; entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee; and entitlement to special monthly compensation for loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.

The Veteran's attorney has requested that the appeal be returned to the RO rather than to the AMC.  The Board does not have the authority to select the forum at the AOJ level which will perform the development requested, however.  


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for a psychiatric disorder and for a skin disorder were most recently denied by the RO in May 2002.

2.  No new and material evidence was received within the year following May 2002.

3.  New evidence received in connection with the Veteran's new applications for service connection relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for a psychiatric disorder and for a skin disorder.


CONCLUSIONS OF LAW

1.  The prior denials of service connection for a psychiatric disorder and a skin disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2013).

2.  Evidence received since the May 2002 denial of service connection for a psychiatric disorder and a skin disorder is new and material; therefore these claims are reopened.  38 U.S.C.A. § 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a psychiatric disorder was previously denied by the RO in February 1977, August 1977, and May 2002.  The RO denied service connection for a skin disorder in February 1977, October 1995, and May 2002.  He did not appeal these decisions and they are therefore final.  38 C.F.R. §§ 20.204, 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

During the January 2013 Board hearing, the Veteran provided extensive testimony about his psychiatric problems over the years, to include descriptions of various events which he believes triggered the development of many of his current psychiatric problems.  

Additionally, in February 2013, the Veteran underwent a comprehensive medical examination, which included at least a partial review of the Veteran's claims file, by a physician who is a Diplomat with the American Board of Disability Analysts.  The report of this examination includes that physician's opinion that the Veteran's psychiatric conditions, to include anxiety disorder and depression, are related to service.  The physician also opined that the Veteran's skin disorders of tinea pedis and onychomycosis are related to service.    

Because the records were not in existence when the RO previously denied these claims, they are new to the record and are not duplicative of any previously-considered evidence.  Furthermore, this new evidence is material as it tends to establish a critical element of medical nexus in the Veteran's claims for service connection.  38 C.F.R. § 3.156(a).

The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denials of service connection for a psychiatric disorder and a skin disorder.  

As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.  However, critical elements in these claims remain to be established, and further evidentiary development toward that end is requested below.

Review of the procedural history and development of the instant appeal thus persuades the Board that it cannot decide the merits of the Veteran's reopened claim for service connection for PTSD without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  It is therefore addressed further in the REMAND which follows.

Given the grant of the benefits sought reached herein, exposition of the VA's duties to notify and assist the Veteran in the development of his claim is not necessary.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  




ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a psychiatric disorder, other than PTSD, is reopened; to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim for entitlement to service connection for a skin disorder is reopened; to this extent only, the appeal is granted.  


REMAND

Further procedural and evidentiary development is required prior to review of the remaining issues on appeal.  

The Veteran's attorney submitted new and pertinent evidence following the January 2013 Board hearing.  Review of the hearing transcript reveals that a discussion occurred as to the option for the attorney to waive initial RO review of any new evidence submitted.  The Board addressed this point clearly.   

A June 2013 Board letter granting the attorney additional time for submitting any new evidence also contained the advice for the attorney to waive initial RO review, so as to avoid a remand for such action.  Nevertheless, the attorney has not waived RO review.  

In light of the above, the Board holds that a remand is necessary to protect the Veteran's due process rights and to allow the RO to perform an initial review of this evidence in conjunction with the rest of the evidence of record.  

During the January 2013 hearing, the Veteran testified that he had received psychiatric care at the VA outpatient clinic and also at the VA Hospital in Puerto Rico in 1976 and 1977.  It does not appear that these records have been associated with the claims file.  

In this regard, the Veteran and his representative should attempt to obtain these records themselves to expedite the case.  If these records cannot be located, they should inform the RO/AMC immediately to avoid further delay in this case. 

The most recent VA medical records available for review in the claims file are dated in 2011.  As he continues to receive VA medical care, it is reasonable that there may be significant unassociated VA medical records since then.  VA medical records are deemed to be constructively of record in proceedings before the VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

After the records have been obtained, the Veteran should be provided with a VA examination addressing all the claimed physical and mental disabilities together in context with the newly-received evidence.

Service connection for sinusitis was granted in January 2007, and the initial compensable disability rating was assigned at that time.  However, the RO based the grant upon incomplete information as only a temporary file was available at that time.  He underwent another VA examination in April 2011, however, the examiner did not have access to the claims file, and was only able to review several medical records dated in 2004 and 2007 in conjunction with the clinical examination.  The Veteran contends that his sinusitis is worse and that he requires regular treatment for it.  Therefore, upon remand, after his VA medical records have been obtained, another VA examination for purposes of evaluating all impairment related to sinusitis should be conducted.  

Further medical review of the Veteran's left knee claim is required because the private examiner in February 2013 opined that the knee causes greater impairment than is reflected by the currently-assigned 10 percent disability rating.  Therefore, upon remand, more recent VA medical records should be reviewed and clinical examination performed to attempt to confirm the 2013 findings of greater impairment.

The Veteran contends in part that loss of use of a creative organ is related to his psychiatric disability.  Therefore, further action as to this claim will be deferred until the claim for service connection for a psychiatric disability has been resolved. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran, to include mental health treatment in 1976 and 1977 (if possible) and subsequent to 2011, at the VA Hospital and the VA outpatient clinic in Puerto Rico, and all related VA facilities, for inclusion in the file.  All archived records should be retrieved from the appropriate storage facilities.

If the records from 1970's can not be located, the RO/AMC should so indicate.

2.  The veteran should be afforded a VA examination.  The claims folder, including all records obtained pursuant to the above request, should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

The examiner is requested to specifically review the nexus opinions and the opinions pertaining to the Veteran's current level of disability which were rendered by the February 2013 private examiner, and provide specific comment upon the opinions in the context of the Veteran's entire claims file and the clinical examination results.  

The examiner is requested to determine whether it is more likely, less likely (less than a 50% chance), or equally likely that (a) bilateral hearing loss (a separate audiological evaluation can be obtained, but is not required if the examiner can address this issue fully); (b) a back disability; (c) a psychiatric disorder to include PTSD (again, a separate psychiatric disability evaluation can be obtained, but is not required if the examiner can address this issue fully); (d) a skin disorder; (e) bilateral shoulder disabilities; and (f) loss of use of a creative organ began during service or were proximately caused by or aggravated by a service-connected disability.  

The examiner is also requested to identify all current symptomatology and functional impairment associated with the Veteran's left knee and sinusitis (if any)

The examination request should specify that medical opinions are required as to each disability claimed.  A complete rationale for all opinions expressed should be fully explained.

3.  This is a complex case.  The RO/AMC should insure that the requested actions requested have been addressed.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


